DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Final Office Action
This communication is a supplemental form the last Final Office Action since claim 4 is missing in the rejection.  The following is a Supplemental Final Office Action.

Response to Arguments
Applicant’s arguments, see pages 4-8, filed on October 08, 2021 with respect to the rejection of claims 1-3 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito (US Publication No. 2010/0098465) in view of Ikeda (US Patent No. 6,937,360).
	Applicant remarks that Saito fails to teach the image forming apparatus connected to the printer driver through a network.
	Saito fails to directly teach the image forming apparatus is connected to the printer driver through a network and the computer is connected to the image forming apparatus through the network.  However, Saito teaches, “In the present embodiment, although only major parts associated with formation and transfer of a toner image are described, the present invention can be applied to various uses, such as a printer, 
	Thus, Saito in view of Ikeda read on the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Publication No. 2010/0098465) in view of Ikeda (US Patent No. 6,937,360).
Concerning claim 1, Saito discloses a printer driver (Figs.1 and 11) for outputting print data generated by an application program (in 110) for generating the print data to an image forming apparatus;
causing a computer (110, Fig.1) to execute an interlocking setting accepting unit (Figs.3) which accepts an interlocking setting which is a setting as to whether a color setting which is a setting for causing the image forming apparatus to execute color printing (Fig.3A) or monochrome printing (Fig.3B) is interlocked with the application program, and to execute a process execution unit which executes a process (contact/separation mechanism 30, Figs.4, 5 and 11) corresponding to the color setting in the printer driver (paragraphs 12, 45, 58-67, 72-74, 112);

Saito does not specifically teach a computer for executing the application program in the interlocking setting.  However, it is a matter of well-known in the prior art that any conventional printer can be controlled by a computer or an application program.  Saito teaches a control portion 110 (Figs. 1 and 11) for controlling the steering mechanism 40 and the contact/separation mechanism 30 and other parts of the printers (paragraphs 52, 56, 58-59, 65, 112).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the control portion 110 in Saito equivalent to a computer for executing different programs including an interlocking setting since the control 110 can control different functions in the printer wherein each function requires a different programs for be applied in the full-color mode and a black monochrome mode.  That would yield to predictable result of an image forming apparatus with different application programs for controlling the apparatus to operation different operation in the apparatus including the interlocking setting for switching the full-color mode to black monochrome mode or vice versa.

	Concerning claims 2-3, Saito in view of Ikeda further teaches the printer driver according to claim 1, wherein:
- the monochrome imaging process is a process for causing the computer to convert the color image into the monochrome image (from YMCK to K), (Figs. 3, 11, paragraphs 58-65, 73-78, 111-114); (claim 2);
- the monochrome image forming process is a process for giving a command (by the control portion 110) for causing the image forming apparatus to convert the color image (YMCK image data) into the monochrome image (K image data) to the print data (Figs. 3, 11, paragraphs 58-65, 73-78, 111-114), (claim 3).
	Concerning claim 4, Saito fails to teach the printer driver according to claim 1, wherein the computer includes a storage unit which stores the interlocking setting and the color setting, and the interlocking setting accepting unit controls whether the stored color setting is to be unchangeable, in accordance with the interlocking setting.  However, as stated above in claim 1, Saito teaches, “In the present embodiment, although only major parts associated with formation and transfer of a toner image are described, the present invention can be applied to various uses, such as a printer, various printing machines, a copying machine, a FAX, and a complex machine, by adding necessary devices, equipment and a casing structure.” (paragraph 27).  It is a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Cho (US Publication No. 2009/0009781) discloses a color printing system with a printer driver connecting to a network which capable of printing basic color or preferred color.  Cho does not specifically the printing of monochromatic images which is considered as basic color images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



March 11, 2021